Case 1:19-CV-00085-REB Document 1 Filed 03/11/19 Page 1 of 2

 

/( , t _ u.s.counrs
" "" l MARuzms

i/Wu€%@‘ Rcvd F§ien' Tlm¢=
’ STEPHEN W. KEN¥ON .

 

 

l %/03¢/ ' cLEHK Dlsrmcr oF lDAHo
v l

 

(complete mailing address)

Plaintift`/Petitioner
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

(fu lname) - e `
W w 1…1 w s ila

(to be assigned by Courv

 

 

V.
/` </ l PRISONER APPLICATION TO
'/ PROCEED IN FORMA PAUPERIS
Defendant/Resp ondent.

(ify'ou need additional space, use a blank pagefor a
continuation page)

 

 

By completing this Application, l am requesting in forma pauperis status rather than
paying the filing fee at the time of Eling. I understand that, if my request is granted in a civil
lights case, my fee Will not be Waived, but lWill be responsible to pay the entire fee from my
piison trust account in increments, When and as I am able to do so. lt` my request is granted in a
habeas corpus case, the fee will be waived.

l. Are you employed? Yes Q_ No. 1. lt`employed, please state your job title and
the total amount of wages you make per month.

$ per month

Job Title
2. Within the past six (6) months, have you received any money from any of the following
sources?
a. Business, or other form of self-employment? YesQ No_!
b- Rent payments, interest or dividends? . YesQ No!

PRISONER APPLICATION TO PROCEED lN FORMA PAUPERIS - 1 (Rev. 10/24/2011)

 

Case 1:19-CV-00085-REB Dooument 1 Filed 03/11/19 Page 2 of 2

 

c. Pensions, annuities, or life insurance payments? YesQ No!
d. Welt`are, social security, or disability beneiits? YesQ No 1
e Giits or inheritances? Yes No
f. Friends or family? Yes% No&
g- Any other sources? Yes_Q No_._
(identify source)
3, lf the answer to any of the above is “yes,” describe each source of money and state the

amount received nom each giving the past six (six) months.

Ua_wm)€a/'

r

 

4. Do you own or have any interest in any real estate, stocks, bonds, notes, automobiles or
other valuable prop erty?

Yes O No . . lt`the answer is ‘Wes,” describe the property and state its
approximate value.

 

 

5. List the persons who are dependent upon your support, state your relationship to those
persons, and indicate how much you contribute or are obligated to contribute, toward
their support

  
 
 

elationship Due Each Month

$
'$

Person

 

/

6. l have attached a Prison Trust Account Statement to this Foim_ Yes! No 0 .

l declare under penalty of perjury that the foregoing is true and correct.

Executed on this LB day of g l h tag ¢§: F ,
\

7 §§

PlaintiWPetitioner

  

Notes: You do not need to send a copy of this document to De`fendant/Respondent Thz`s
Application must be accompanied by a Prison Trust Account Statement 'Uzis Applicaz‘ion takes
the place of an in fohna pauperis motzon and aj‘z`davit Notarz`zation is not necessary because the
Applicatz`on ls signed under penalty of perjury

PRISONER A]?I’LICATION TO PROCEED IN FORN[A PAUPERIS ~ 2 . (Rev. 10/24/2011)

 

